Citation Nr: 0314301	
Decision Date: 06/12/03    Archive Date: 07/03/03

DOCKET NO.  96-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the RO in 
Philadelphia, Pennsylvania, which denied service connection 
for PTSD, bilateral hearing loss and tinnitus.

Adjudication of the veteran's bilateral hearing loss and 
tinnitus claim is being held in abeyance pending the 
completion of additional evidentiary development. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The veteran asserts that service connection is warranted for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).  See also Moreau v. Brown, 9 Vet. App. 389 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's testimony and statements as to his stressful 
events have not been submitted to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  The RO is instructed to prepare a summary of 
all the veteran's claimed stressors and submit the summary 
along with a copy of the veteran's separation documents and 
all associated service documents to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia 22150-3197.  

In view of the foregoing, the case is remanded for the 
following:	

1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim of 
entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  The RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.

2.  The RO should review all pertinent 
evidence, including the veteran's 
service records, written statements, and 
testimony for evidence as to claimed in- 
service stressors.  If necessary, the RO 
should ask the veteran to clarify names, 
ranks, dates, locations, and other 
pertinent information required for 
verification of those stressors.  In 
that event, the RO should advise the 
veteran that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

3.  The RO should then prepare a summary 
of all the claimed stressors.  This 
summary and a copy of the veteran's 
separation documents and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor it determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.  

5.  Thereafter, the RO should readjudicate 
this claim, keeping in mind the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




